Citation Nr: 0629666	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

As a procedural matter, this claim was denied by Board 
decision dated January 26, 2006.  The Board has recently 
undertaken to vacate the January 2006 decision on the grounds 
that newly-submitted evidence in the constructive possession 
of VA at the time of the decision was relevant to the claim.  
The Board now issues this remand in place of the vacated 
January 26, 2006, decision.

Parenthetically, the RO denied a claim for a total disability 
rating (TDIU) in February 2005.  At this juncture, the newly-
submitted evidence reasonably raises an informal claim for a 
TDIU, which is referred to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that her service-connected 
low back disability is worse than currently evaluated.  
Recent VA medical evidence reflects evidence of severe spinal 
stenosis.  In view of the veteran's on-going complaints, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
she is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Central Texas Health Care System for 
the period from January 2005 to the 
present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the nature and extent of her 
service-connected low back disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited by the 
veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, 
localized tenderness, neurological and 
orthopedic involvement, limitation of 
motion, pain on use, weakness, excess 
fatigability, and/or incoordination, 
particularly in light of evidence of 
severe spinal stenosis.  

The examiner should also assess whether 
the veteran exhibits signs and symptoms of 
intervertebral disc syndrome, and address 
the number of incapacitating episodes, if 
any, experienced by the veteran, giving 
the estimate in the number of weeks (total 
duration) over the past twelve months.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


